Title: Thomas Jefferson to Louis Philippe Gallot de Lormerie, 3 April 1813
From: Jefferson, Thomas
To: Lormerie, Louis Philippe Gallot de


          Sir Monticello Apr. 3. 13.
          Your letter of the 26th has been recieved, as had been that of the 5th. the preceding ones had been complied with by applications verbal and written to the members of the government, to which I could expect no specific answers, their whole time being due to the public, & employed on their concerns. had it been my good fortune to preserve at the age of seventy all the activity of body & mind which I enjoyed in earlier life, I should have employed it now, as then, in incessant labors to serve those to whom I could be useful. but the torpor of age is weighing heavily on me. the writing table is become my aversion, & it’s drudgeries beyond my remaining powers. I have retired then of necessity from all correspondence not indispensably called for by some special duty, and I hope that this necessity will excuse me with you from further interference in obtaining your passage, to France, which requires sollicitations & exertions beyond what I am able to encounter. I request this the more freely, because I am sure of finding, in your candor & consideration, an
			 acquiescence in the reasonableness of my desire to indulge the feeble remains of life in that state of ease & tranquility which my condition, physical & moral, require. accept then, with
			 my
			 Adieux, my best wishes for a safe & happy return to your native country & the assurances of my respect.
          Th:
            Jefferson
        